                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                SPARTANBURG DIVISION

 JANE DOES 1-9,                                            Case No.: 7:20-cv-00947-TMC

                      Plaintiffs,

 vs.                                                      PLAINTIFFS’ RESPONSE IN
                                                       OPPOSTION TO DEFENDANT, MG
 COLLINS MURPHY, LIMESTONE                              FREESITES, LTD’S MOTION TO
 COLLEGE, MG FREESITES, LTD. d/b/a                        DISMISS THIRD AMENDED
 PORNHUB.COM, and HAMMY MEDIA                                   COMPLAINT
 LTD. d/b/a XHAMSTER.COM,

                    Defendants.


                                              *****

       Come the Plaintiffs, by counsel, and for their Response in Opposition to Defendant, MG

Freesites, LTD’s (hereinafter” Pornhub”) Motion to Dismiss Third Amended Complaint (ECF No.

64), hereby state as follows:

                                        INTRODUCTION

       The determination at this stage of the litigation is not whether Plaintiffs can prove a prima

facie case at trial. Instead, the analysis hinges on whether Plaintiffs’ allegations, accepted as true

and viewed in a light most favorable to them, are facially plausible. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiffs have

far surpassed this legal threshold regarding their claims for invasion of privacy, intentional

infliction of emotional distress, and civil conspiracy against Pornhub.

       Regarding Pornhub’s plea for protection under the Communications Decency Act

(hereinafter “CDA”), there is no binding precedent supporting immunity for a pornographic

company who illegally posts a surreptitiously recorded video of nonconsenting naked women.



                                            Page 1 of 22
Moreover, Plaintiffs’ claim for wrongful appropriation of personality implicates an intellectual

property right and has been statutorily excluded from CDA protection. See 47 U.S.C. § 230(e)(2).

Lastly, Pornhub was an information content provider who was responsible, in whole or in part, for

the creation and development of the offensive content involving the Plaintiffs. See id. § 230(f)(3).

As a result, Pornhub is unable to circumvent liability under the CDA regarding Plaintiffs’

remaining claims.

                                  FACTUAL BACKGROUND

       On October 5, 2012, the Bellarmine University Knights traveled to Gaffney, South

Carolina to face the Limestone College Saints in women’s field hockey. Plaintiffs were members

of the Bellarmine Knights field hockey team.

       Upon arrival, Limestone College agents directed Plaintiffs to a men’s locker room which

was designated for their use both before and after the game. While in the subject locker room,

Plaintiffs showered and changed clothes such that they were in a state of nudity for periods of time.

       A Limestone College employee, Collins Murphy, secretly placed a video camera in the

subject locker room prior to Plaintiffs’ arrival on campus. The secretly placed video camera

recorded Plaintiffs, without their knowledge or consent, while they were in a state of nudity. As

intramural/summer conference director, Mr. Murphy had knowledge of sporting events on campus

and had access to athletic facilities, such as the subject locker room, with Limestone College’s

knowledge and consent.

       During the course of his employment with Limestone College, Mr. Murphy secretly

recorded multiple women changing clothes and taking showers in locker rooms between

September 2012 and October 2013. At some point thereafter, the recording of the Plaintiffs was

uploaded to various pornographic websites, including Pornhub.



                                           Page 2 of 22
        Pornhub openly solicits submission of deviant content and promises its partners will benefit

from “100+ milion [sic] visits per day” and will “[g]et paid the highest rate per view in the

industry.” See Exhibit A. Pornhub also declares:

                               The World's Biggest XXX Porno Tube

                The Pornhub team is always updating and adding more porn videos
                every day. It's all here and 100% free porn. We have a huge free
                DVD selection that you can download or stream. Pornhub is the
                most complete and revolutionary porn tube site. We offer streaming
                porn videos, downloadable DVDs, photo albums, and the number 1
                free sex community on the net. We're always working towards
                adding more features that will keep your love for porno alive and
                well. Send us feedback if you have any questions/comments.

Id.

        On October 10, 2019, the Gaffney Police Department opened an investigation into the

illegal video recordings which took place on Limestone College’s campus. The investigation

remains ongoing.

        Based on the foregoing, Plaintiffs filed an eighteen-page Third Amended Complaint

asserting claims for invasion of privacy, intentional infliction of emotional distress, negligent

monitoring, false light, and civil conspiracy against Pornhub. See ECF No. 60. Included in the

Third Amended Complaint is five pages strictly devoted to factual allegations giving rise to each

cause of action. See id. at 4-8.

        Prior to the completion of any discovery, Pornhub has moved to dismiss Plaintiffs’ Third

Amended Complaint. See ECF No. 64. Pornhub contends Plaintiffs have failed to sufficiently

plead their claims for invasion of privacy, intentional infliction of emotional distress, and civil

conspiracy. See id. Further, that Plaintiffs’ claims are barred by the CDA. See id. This Response

in Opposition follows.




                                           Page 3 of 22
                                       LEGAL DISCUSSION

        Plaintiffs will begin by discussing the legal standard governing a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6). Next, Plaintiffs will illustrate why Pornhub’s Motion to

Dismiss is legally impermissible. In so doing, Plaintiffs will start by demonstrating why their

claims for invasion of privacy, intentional infliction of emotional distress, and civil conspiracy

have been sufficiently pled against Pornhub. To conclude, Plaintiffs will explain why the CDA

does not bar any of Plaintiffs’ claims.

        I.      Legal standard.

        A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the

legal sufficiency of a complaint. Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). “[T]he

legal sufficiency of a complaint is measured by whether it meets the standard stated in Rule 8 [of

the Federal Rules of Civil Procedure] … and Rule 12(b)(6) (requiring that a complaint state a claim

upon which relief can be granted).” Id. Rule 8(a)(2) requires that a pleading must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2).

        It is universally understood a complaint “does not need detailed factual allegations” but

must provide more than “labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Further, a complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). However,

“[a] well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof of those

facts is improbable, and ‘that a recovery is very remote and unlikely.’” Twombly, 550 U.S. at 556

(quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).



                                             Page 4 of 22
       Of importance, when determining a motion to dismiss pursuant to Rule 12(b)(6), the court

must take all well-pled material allegations of the complaint as admitted and view them in the light

most favorable to the non-moving party. See De Sole v. U.S., 947 F.2d 1169, 1171 (4th Cir. 1991)

(citing Jenkins v. McKeithen, 395 U.S. 411, 421 (1969)). Moreover, dismissal is warranted only

when it is beyond doubt the plaintiffs can prove no set of facts which would entitle them to relief.

See Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999); Johnson v. Mueller, 415

F.2d 354, 355 (4th Cir. 1969).

       II.     Plaintiffs have alleged plausible claims for invasion of privacy, intentional
               infliction of emotional distress, and civil conspiracy against Pornhub.

       Plaintiffs’ claims for invasion of privacy, intentional infliction of emotional distress, and

civil conspiracy have been sufficiently pled against Pornhub. Of importance, the determination at

this stage of the litigation is not whether Plaintiffs can prove a prima facie case at trial. Instead,

the analysis hinges on whether Plaintiffs’ allegations, accepted as true and viewed in a light most

favorable to them, are facially plausible. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiffs have far surpassed this legal

threshold regarding all three claims.

       As an initial matter, in its Motion, Pornhub has omitted the detailed factual recitation

proffered by the Plaintiffs in support of their claims. For ease of reference, the relevant factual

allegations are as follows:

               3. And the deliberate motivation of Defendants MG Freesites, Ltd.
               and Hammy Media Ltd. that lead to the creation of sexually lewd
               content for financial gain which resulted in the surreptitious filming
               of nine innocent girls who can never regain their innocence nor their
               peace of mind as naked images of them are now available on the
               internet.

                                                ***



                                            Page 5 of 22
17. Upon information and belief Defendant Pornhub endorses,
coordinates, and participates in the creation of sexually lewd content
and monetizes its creation through payment by ad revenues
generated by said content to those who have conspired with them.

18. Upon information and belief Defendant Pornhub, since
beginning the practice of paying for lewd content views, has
received several takedown notices by women who did not consent
to be filmed in content posted on their website.

                                ***

20. Upon information and belief, like Defendant Pornhub,
Defendant xHamster endorses, coordinates, and participates in the
creation of lewd sexual content by monetizing it through ad revenue
payments made to those who have conspired with them.

                                ***

                          FACTS
     (As to Defendant Pornhub and Defendant xHamster)

45. Upon information and belief both Defendant Pornhub and
Defendant xHamster promote the creation of lewd sexual content by
providing payment to those who submit such media to their website.

46. This lewd sexual content increases the viewership to their
respective platforms which increases their own financial gain.

47. Upon information and belief Defendant Pornhub and Defendant
xHamster individually schemed to increase their financial positions
by enlisting others to create sexually deviant content and shared the
revenues such content generated with the providers.

48. This scheme created a joint venture partnership and civil
conspiracy between Defendants and the individuals who provided
the Defendants with the lewd, sexual, and pornographic content
which the Defendants used to make money and removes any
protections granted to them as they are no longer merely hosts of
said content.

49. But for the Defendants monetization of the creation of
“homemade/ spy cam” style lewd content, such content would likely
have not been so heavily sought after.




                            Page 6 of 22
50. Upon information and belief the Defendants, after starting this
practice, have received takedown notices by women who appeared
on their websites but never consented to being filmed.

51. Despite these takedown notices, which gave Defendant Pornhub
and Defendant xHamster adequate notice of apparent issues
involving their content, took no steps to mitigate the exposure of
women even though they knew or should have known that the
content they were being provided was filmed surreptitiously and
without consent.

52. Defendant Pornhub and Defendant xHamster, made no further
efforts to monitor the uploads onto their websites despite a duty
being created by the several takedown notices received.

53. Upon information and belief Defendant Pornhub and Defendant
xHamster provided payment to Defendant Murphy in exchange for
the content he posted on his accounts found on their respective
websites.

54. Defendant Pornhub and Defendant xHamster rewarded
Defendant Murphy for developing a large internet following for the
purpose of making money and sharing spy camera footage of
women without their consent.

55. The content Defendant Murphy made an income from was
similar to the content that both Defendant Pornhub and Defendant
xHamster had previously received takedown notices for but they
chose to ignore their similarity.

56. By actively ignoring the trend that such takedown notices made
aware to them, and by continuing to endorse and encourage the
creation of such surreptitious sexual content, Defendant Pornhub
and Defendant xHamster enabled the Plaintiffs to be harmed by
Defendant Murphy.

57. Defendant Pornhub and Defendant xHamster normalized the
invasion of privacy conducted by their agent Defendant Murphy by
creating an avenue for which he could be compensated for the
uploading of such media.

58. Defendant Pornhub and Defendant xHamster painted the
Plaintiffs in a false light by allowing them to be present on their
websites, permanently damaging their self-esteem, marital
relationships, and the reputation.



                           Page 7 of 22
               59. Defendant Pornhub’s and Defendant xHamster’s conduct in
               allowing those they have conspired with to upload sexually deviant
               media under the names “spy cam” or “hidden cam”, without
               properly ensuring such content was created with authorization
               despite receiving several takedown notices from women who did not
               consent to similar content, both were the direct and proximate cause
               of the injuries suffered by the Plaintiffs.

ECF No. 60 at 1-2, 3, 4, 6-8.

       With the foregoing in mind, Plaintiffs will sequentially address the pleading sufficiency of

their claims for invasion of privacy, intentional infliction of emotional distress, and civil

conspiracy.

               A. Invasion of privacy.

       Under South Carolina law, the “right to privacy is correctly defined … as the right to be

let alone; the right of a person to be free from unwarranted publicity.” Swinton Creek Nursery v.

Edisto Farm Credit, ACA, 514 S.E.2d 126, 130 (S.C. 1999) (quoting Holloman v. Life Insurance

Co. of Virginia, 7 S.E.2d 169, 171 (S.C. 1940)). The South Carolina Supreme Court has recognized

three causes of action under the invasion of privacy moniker: (1) wrongful appropriation of

personality, (2) wrongful publicizing of private affairs, and (3) wrongful intrusion into private

affairs. Snakenberg v. Hartford Cas. Ins. Co., 383 S.E.2d 2, 5 (S.C. Ct. App. 1989).

       To establish a claim for wrongful intrusion into private affairs, a plaintiff must show (1)

intentional, (2) intrusion, (3) into that which is private, which is (4) substantial and unreasonable

enough to be legally cognizable. See id. at 6.

       Here, in addition to the detailed factual recitation above, Plaintiffs have specifically pled

the following in support of their claim for wrongful intrusion into private affairs against Pornhub:




                                           Page 8 of 22
                     FOR A FIRST CAUSE OF ACTION AGAINST
                                      DEFENDANTS
                  (Invasion of Privacy –Wrongful Intrusion upon Private
                                         Affairs)

              60. Plaintiffs incorporate by reference and reasserts all previous
              allegations contained in this Complaint as if fully set forth herein.

              61. Defendant Murphy, in his capacity as an employee and agent of
              Defendant Limestone, was given access to and/or control over the
              locker room facilities at Limestone.

              62. Utilizing that access, Defendant Murphy placed a hidden video
              camera in Defendant Limestone’s locker room and captured video
              and images of the Plaintiffs their teammates, and other student
              athletes from around the nation, all while they were fully nude, or in
              various stages of undress.

              63. The secret and unauthorized videotaping by Defendant Murphy
              of the Plaintiffs and the other student athletes constitutes an
              intrusion in to the private affairs of the Plaintiffs and the other
              women.

              64. The intrusion was and is highly offensive, substantial and
              unreasonable to a reasonable person such that it constitutes a blatant
              and shocking disregard of Plaintiffs’ rights.

              65. The secret and unauthorized videotaping by Defendant Murphy
              was intentional.

              66. The secret and unauthorized videotaping by Defendant Murphy
              was motivated by the joint venture partnership between Defendant
              Murphy and Defendants Pornhub and xHamster respectively.

              67. The acts of Defendants, collectively, led to the wrongful
              intrusion of the Plaintiffs’ private affairs.

              68. As a direct and proximate result of the conduct by Defendants,
              the Plaintiffs have sustained the injuries and damages referenced
              above, including serious mental and emotional injuries and distress.

              69. The conduct by Defendants was a willful and wanton violation
              of the privacy rights of the Plaintiffs and the other student athletes,
              such that the Plaintiffs are entitled to an award of punitive damages.

ECF No. 60 at 9-10.

                                          Page 9 of 22
       As reflected, Plaintiffs have sufficiently alleged a cause of action against all Defendants,

including Pornhub, pertaining to the intentional and egregious generation and dissemination of a

nonconsensual illicit video of the Plaintiffs. See id. ¶¶ 3, 17-18, 20, 45-59, 60-69.

       Next, under South Carolina law, a claim for wrongful publicizing of private affairs requires

(1) publicizing, (2) absent any waiver or privilege, (3) private matters in which the public has no

legitimate concern, (4) so as to bring shame or humiliation to a person of ordinary sensibilities.

Swinton Creek Nursery v. Edisto Farm Credit, ACA, 514 S.E.2d 126, 131 (S.C. 1999).

       Here, in addition to the detailed factual recitation above, Plaintiffs have specifically pled

the following in support of their claim for wrongful publicizing of private affairs against Pornhub:

                     FOR A SECOND CAUSE OF ACTION AGAINST
                                      DEFENDANTS
               (Invasion of Privacy – Wrongful Publicizing of Private Affairs)

               70. Plaintiffs incorporate by reference and reasserts all previous
               allegations contained in this Complaint as if fully set forth herein.

               71. The conduct of Defendants in secretly videotaping the Plaintiffs
               and the other student athletes while totally nude, or in various stages
               of undress, was done intentionally, and without consent, to
               Defendants’ benefit.

               72. The secret and unauthorized videotaping by Defendants of the
               Plaintiffs and the other student athletes constitutes an intrusion in to
               the private affairs of the Plaintiffs and the other women.

               73. The intrusion was and is highly offensive, substantial and
               unreasonable to a reasonable person such that it constitutes a blatant
               and shocking disregard of Plaintiffs’ rights.

               74. The Plaintiffs       have    an    enforceable    right   to   their
               identities/personas.

               75. The Defendants use of Plaintiffs’ identities/personas without
               permission in this manner allows for Defendants to be advantaged
               by the appropriation and publication of their private affairs.




                                           Page 10 of 22
               76. As a direct and proximate result of the conduct by Defendants,
               the Plaintiffs have sustained the injuries and damages referenced
               above, including serious mental and emotional injuries and distress.

               77. The conduct by Defendants was a willful and wanton violation
               of the privacy rights of the Plaintiffs and the other student athletes,
               such that the Plaintiffs are entitled to an award of punitive damages.

ECF No. 60 at 10-11.

       Based on the foregoing, Plaintiffs have properly alleged Pornhub published, without the

proper consent, highly sensitive videos of them while in a state of nudity. A publication which

resulted in serious mental and emotional distress. See id. ¶¶ 3, 17-18, 20, 45-59, 70-77.

       Lastly, a claim for wrongful appropriation of personality involves the (1) intentional, (2)

unconsented use of the plaintiff’s name, likeness, or identity by the defendant (3) for his own

benefit. Snakenberg v. Hartford Cas. Ins. Co., 383 S.E.2d 2, 5 (S.C. Ct. App. 1989).

       Here, in addition to the detailed factual recitation above, Plaintiffs have specifically pled

the following in support of their claim for wrongful appropriation of personality against Pornhub:

                      FOR A THIRD CAUSE OF ACTION AGAINST
                                      DEFENDANTS
               (Invasion of Privacy – Wrongful Appropriation of Personality)

               78. Plaintiffs incorporate by reference and reasserts all previous
               allegations contained in this Complaint as if fully set forth herein.

               79. The conduct of Defendants in secretly videotaping the Plaintiffs
               and the other student athletes while totally nude, or in various stages
               of undress, was done intentionally, and without consent, to
               Defendants’ benefit.

               80. The secret and unauthorized videotaping by Defendants of the
               Plaintiffs and the other student athletes constitutes an intrusion in to
               the private affairs of the Plaintiffs and the other women.

               81. The intrusion was and is highly offensive, substantial and
               unreasonable to a reasonable person such that it constitutes a blatant
               and shocking disregard of Plaintiffs’ rights.



                                           Page 11 of 22
               82. The Plaintiffs        have    an   enforceable    right   to   their
               identities/personas.

               83. The Defendants use of Plaintiffs’ identities/personas without
               permission in this manner allows for Defendants to be advantaged
               by the appropriation.

               84. As a direct and proximate result of the conduct by Defendants,
               the Plaintiffs have sustained the injuries and damages referenced
               above, including serious mental and emotional injuries and distress.

               85. The conduct by Defendants was a willful and wanton violation
               of the privacy rights of the Plaintiffs and the other student athletes,
               such that the Plaintiffs are entitled to an award of punitive damages.

ECF No. 60 at 11.

       As reflected, Plaintiffs have sufficiently pled Pornhub intentionally published a naked

video of them, without their consent, and profited from their likeness. See id. ¶¶ 3, 17-18, 20, 45-

59, 78-85.

       In sum, Plaintiffs have adequately pled their claims for invasion of privacy. In viewing

Plaintiffs’ Third Amended Complaint in its entirety, Plaintiffs have devoted at least seven pages

of detailed factual recitation in support of each claim. Accordingly, Pornhub’s Motion to Dismiss

should be denied.

               B. Intentional infliction of emotional distress.

       In order to recover for intentional infliction of emotional distress, “a plaintiff must establish

that (1) the defendant intentionally or recklessly inflicted severe emotional distress, or was certain

or substantially certain that such distress would result from his conduct; (2) the conduct was so

extreme and outrageous as to exceed all possible bounds of decency and must be regarded as

atrocious and utterly intolerable in a civilized community; (3) the actions of the defendant caused

the plaintiff's emotional distress; and (4) the emotional distress suffered by the plaintiff was so




                                           Page 12 of 22
severe that no reasonable person could be expected to endure it.” Upchurch v. New York Times

Co., 431 S.E.2d 558, 561 (S.C. 1993) (citing Ford v. Hutson, 276 S.E.2d 776, 778 (S.C. 1981)).

       Here, in addition to the detailed factual recitation above, Plaintiffs have specifically pled

the following in support of their claim for intentional infliction of emotional distress against

Pornhub:

                     FOR A FOURTH CAUSE OF ACTION AGAINST
                                      DEFENDANTS
                       (Intentional Infliction of Emotional Distress)

              86. Plaintiffs incorporate by reference and reasserts all previous
              allegations contained in this Complaint as if fully set forth herein.

              87. The conduct of Defendant Murphy in secretly videotaping the
              Plaintiffs and the other student athletes while totally nude, or in
              various stages of undress, was done intentionally to inflict severe
              emotional distress on the Plaintiffs and/or Defendants knew that
              such distress would likely result from such conduct.

              88. Defendants’ conduct was so extreme and outrageous that it
              exceeded all possible bounds of decency and was furthermore
              atrocious and utterly intolerable in a civilized community.

              89. As a direct and proximate result of Defendants’ wrongful
              conduct, the Plaintiffs have suffered, and continue to suffer, severe
              emotional distress.

              90. The emotional distress caused by Defendant’s wrongful conduct
              was, and is, so severe such that no reasonable person could be
              expected to endure it.

              91. As a direct and proximate result of Defendants’ wrongful and
              unlawful conduct, the Plaintiffs have sustained the injuries and
              damages referenced above, including serious mental and emotional
              injuries and distress.

              92. The wrongful conduct by Defendants was willful, wanton and
              undertaken in reckless disregard for the privacy rights of the
              Plaintiffs and the other student athletes, such that the Plaintiffs are
              entitled to an award of PUNITIVE damages.

ECF No. 60 at 12.

                                          Page 13 of 22
       Based on the foregoing, Plaintiffs have adequately alleged Pornhub intentionally, or

recklessly, caused the generation and dissemination of a nonconsensual illicit video of the

Plaintiffs. Moreover, Plaintiffs have properly alleged such conduct was outrageous and resulted in

severe emotional distress. See id. ¶¶ 3, 17-18, 20, 45-59, 86-92.

       In short, Plaintiffs have properly pled their claim for intentional infliction of emotional

distress. Again, in viewing Plaintiffs’ Third Amended Complaint in its entirety, Plaintiffs have

devoted at least seven pages of detailed factual recitation in support of this claim. Therefore,

Pornhub’s Motion to Dismiss should be denied.

               C. Civil conspiracy.

       Under South Carolina law, a claim for civil conspiracy has three elements: (1) a

combination of two or more persons, (2) for the purpose of injuring the plaintiff, and (3) causing

plaintiff special damage. See Hackworth v. Greywood at Hammett, LLC, 682 S.E.2d 871, 874 (S.C.

Ct. App. 2009) (citing Vaught v. Waites, 387 S.E.2d 91, 95 (S.C. Ct. App. 1989)).

       Here, in addition to the detailed factual recitation above, Plaintiffs have specifically pled

the following in support of their claim for civil conspiracy involving Pornhub:

                   FOR A NINTH CAUSE OF ACTION AGAINST THE
                                      DEFENDANTS
                (Civil Conspiracy- against Defendant Murphy and Defendant
                                          Pornhub)

               120. Plaintiffs incorporate by reference and reasserts all previous
               allegations contained in this Complaint as if fully set forth herein.

               121. The Defendants conspired for the purpose of creating sexually
               lewd content which directly invaded the Plaintiffs’ rights to privacy
               guaranteed by the United States Constitution. More particularly, the
               Plaintiffs have been harmed as a direct and proximate result.

               122. During period alleged in this Complaint, defendants engaged
               in a plan, scheme, conspiracy and course of conduct, pursuant to
               which they knowingly or recklessly engaged in acts, transactions,

                                          Page 14 of 22
                practices and courses of business which resulted in the surreptitious
                and illegal filming of the Plaintiffs. Such scheme was intended to,
                and, throughout timeframe alleged in this Complaint, did create
                content that was published on the Defendant Pornhub’s website
                which exposed Plaintiffs to viewers on the internet for profit.

                123. As a direct and proximate result of the improper actions of the
                Defendants, Plaintiffs have been damaged in ACTUAL,
                CONSEQUENTIAL AND PUNITIVE DAMAGES.

ECF No. 60 at 15-16.

        As evident from the asserted allegations, Plaintiffs have properly pled Pornhub conspired

with Collins Murphy, for the purposes of mutual financial gain, to generate and disseminate

nonconsensual illicit videos, such as the one at-issue in this litigation. See id. ¶¶ 3, 17-18, 20, 45-

59, 120-123.

        Simply stated, Plaintiffs have appropriately pled a claim for civil conspiracy between

Pornhub and Mr. Murphy. Once more, in viewing Plaintiffs’ Third Amended Complaint in its

entirety, Plaintiffs have devoted at least seven pages of detailed factual recitation in support of this

claim. Consequently, Pornhub’s Motion to Dismiss should be denied.

        III.    Pornhub is not entitled to immunity under the CDA.

        The CDA does not bar any of Plaintiffs’ claims. First, Plaintiffs’ claim for wrongful

appropriation of personality implicates an intellectual property right and has been statutorily

excluded from CDA protection. Second, Pornhub was an information content provider who was

responsible, in whole or in part, for the creation and development of the offensive content

involving the Plaintiffs. As a result, Pornhub is unable to circumvent liability under the CDA

regarding Plaintiffs’ remaining claims.




                                            Page 15 of 22
                A. Plaintiffs’ claim for wrongful appropriation of personality implicates an
                   intellectual property right and has been statutorily excluded from CDA
                   protection.

        Plaintiffs’ claim for wrongful appropriation of personality is not subject to the CDA. The

CDA unambiguously states “nothing in this section shall be construed to limit or expand any law

pertaining to intellectual property.” 47 U.S.C. § 230(e)(2).

        In Doe v. Friendfinder Network, Inc., 540 F. Supp. 2d 288 (D.N.H. 2008), the District of

New Hampshire held a cause of action for right of publicity was exempt from CDA immunity

since it is a claim involving an intellectual property right:

                While the plaintiff objects to the dismissal of any part of Count I on
                the ground that it asserts “intellectual property rights” under §
                230(e)(2), her argument and authorities on that score address only
                the fourth theory, commonly known as a “right of publicity” claim.
                See, e.g., Carson v. Here's Johnny Portable Toilets, Inc., 698 F.2d
                831, 834 (6th Cir.1983). As the plaintiff points out, “the right of
                publicity is a widely recognized intellectual property right.”
                Almeida, 456 F.3d at 1322 (citing authorities). Such a claim
                therefore arises out of a “law pertaining to intellectual
                property” within the meaning of the statute. See 1 McCarthy,
                Rights of Publicity, § 3:42 (opining that § 230 immunity does not
                apply to claim for infringement of right to publicity by virtue of
                § 230(e)(2)).

Id. at 302 (emphasis added). The same result has been reached by other circuits that have

considered the issue. See ETW Corp. v. Jireh Publ'g, Inc., 332 F.3d 915, 928 (6th Cir. 2003) (“The

right of publicity is an intellectual property right of recent origin which has been defined as the

inherent right of every human being to control the commercial use of his or identity.”); Almeida v.

Amazon.com, Inc., 456 F.3d 1316, 1322 (11th Cir. 2006) (“[T]here appears to be no dispute that

the right of publicity is a type of intellectual property right.”).

        South Carolina expressly recognizes the tort of infringement on the right of publicity. See

Gignilliat v. Gignilliat, Savitz & Bettis, L.L.P., 684 S.E.2d 756, 760 (S.C. 2009). In Gignilliat, the



                                             Page 16 of 22
South Carolina Supreme Court noted a claim for infringement on the right of publicity is

synonymous with a claim for wrongful appropriation of personality. See id. at 759-60 (quoting

Sloan v. South Carolina Dep’t. of Pub. Safety, 586 S.E.2d 108, 110 (S.C. 2003)).

       A claim for wrongful appropriation of personality involves the (1) intentional, (2)

unconsented use of the plaintiff’s name, likeness, or identity by the defendant (3) for his own

benefit. Snakenberg v. Hartford Cas. Ins. Co., 383 S.E.2d 2, 5 (S.C. Ct. App. 1989).

       Here, Plaintiffs have specifically asserted a claim for wrongful appropriation of personality

based upon Pornhub’s intentional use of Plaintiffs’ likeness for its own benefit. See ECF No. 60 at

11. This is a claim involving Plaintiffs’ intellectual property rights. Accordingly, CDA immunity

cannot attach to such a claim. Thus, Pornhub’s Motion to Dismiss should be denied as it relates to

this cause of action.

                 B. Pornhub was an information content provider which precludes CDA
                    immunity regarding the remainder of Plaintiffs’ claims.

       As an initial matter, there is no binding precedent supporting immunity for a pornographic

company who illegally posts a surreptitiously recorded video of nonconsenting naked women. The

CDA was not designed to insulate such egregious conduct. Any assertion to the contrary lacks

legal support.

       The CDA prohibits a “provider or user of an interactive computer service” from being held

responsible “as the publisher or speaker of any information provided by another information

content provider.” 47 U.S.C. § 230(c)(1). However, this grant of immunity only applies if the

interactive computer service provider is not also an “information content provider,” which is

defined as someone who is “responsible, in whole or in part, for the creation or development of”

the offending content. Id. § 230(f)(3).




                                          Page 17 of 22
        An interactive computer service provider is defined as “any information service, system,

or access software provider that provides or enables computer access by multiple users to a

computer server.” Id. § 230(f)(2). Plaintiffs agree Pornhub is an interactive computer service

provider as defined by statute. However, contrary to Pornhub’s assertions, it is also an information

content provider. See id. § 230(f)(3). As an information content provider, Pornhub cannot

circumvent liability under the CDA.

        First, “[d]iscovery is the proper tool for [a plaintiff] to use to test the validity of his

allegations, and if he is unable to marshal enough facts to support his claim the [defendant] can

move for summary judgment.” Huon v. Denton, 841 F.3d 733, 742 (7th Cir. 2016). Otherwise,

“potentially meritorious claims could be prematurely and improperly dismissed … since the

information necessary to prove or refute allegations … is typically available only to defendants.”

Id. at 743.

        In Huon, the plaintiff specifically alleged a website helped create and develop a portion of

published defamatory comments. See id. at 736-37. In reversing dismissal predicated under the

CDA, the Seventh Circuit held the plaintiff plausibly alleged the website was sufficiently involved

in the posting of the alleged defamatory content. See id. at 743 (“The Gawker Defendants also

argue that Huon failed to plead facts plausibly establishing that Gawker authored the allegedly

defamatory comments. As discussed above, however, there is nothing implausible about this

allegation, and we reject the Gawker Defendants’ invitation to interpret Rule 8, Twombly, and

Iqbal as requiring more.”). Thus, the Seventh Circuit determined the plaintiff adequately pled the

website was an information content provider which precluded dismissal under the CDA. See id.

        Here, Plaintiffs have alleged Pornhub “schemed to increase their financial positions by

enlisting others to create sexually deviant content and shared the revenues such content generated



                                           Page 18 of 22
with the providers.” ECF No. 60 ¶ 47. Plaintiffs have further alleged said “scheme created a joint

venture partnership and civil conspiracy between Defendants and the individuals who provided

the Defendants with the lewd, sexual, and pornographic content which the Defendants used to

make money and removes any protections granted to them as they are no longer merely hosts of

said content.” Id. ¶ 48.

       As reflected, Plaintiffs have sufficiently alleged facts which support the contention

Pornhub was directly involved in the posting of the nonconsensual illicit video of the Plaintiffs.

Based on Huon, this would render Pornhub an information content provider under the CDA. To

the extent discovery proves otherwise, Pornhub can move for summary judgment. Huon, 841 F.3d

at 742. At this stage, however, Plaintiffs’ claims should not prematurely be dismissed since they

have been sufficiently pled.

       Second, an interactive computer service provider is responsible for the development of

offensive content if it specifically encourages the development of what is offensive about the

content. See Federal Trade Comm’n v. Accusearch, Inc., 570 F.3d 1187, 1199 (10th Cir. 2009).

       In Accusearch, a website sold confidential information of individuals, including their

telephone records, which the website paid researchers to obtain. See id. at 1190. The website

claimed immunity under the CDA, arguing it merely displayed the allegedly illegal conduct that

originated from its third-party researchers. See id. The Tenth Circuit held the website was not

entitled to immunity under the CDA because “[b]y paying its researchers to acquire telephone

records, knowing that the confidentiality of the records was protected by law, it contributed

mightily to the unlawful conduct of its researchers.” Id. Moreover, “the offensive postings were

[the website’s] raison d'etre and it affirmatively solicited them.” Id. Because of the foregoing




                                          Page 19 of 22
conduct, the Tenth Circuit determined the website was an information content provider under the

CDA. See id. at 1200.

       Again, Plaintiffs have alleged Pornhub attempted to improve its financial position by

enlisting others to create sexually deviant content. See ECF No. 60 ¶¶ 47-48. Moreover, Plaintiffs

have alleged Pornhub paid Collins Murphy for the deviant content he posted, including that

involving the Plaintiffs. See id. ¶¶ 53-54. Plaintiffs have further alleged Pornhub disregarded

takedown notices from women who appeared on its website without consent and continued to

“endorse and encourage the creation of such surreptitious sexual content.” Id. ¶ 56. This is the

precise conduct which precluded application of CDA immunity in Accusearch.

       Furthermore, through its website, Pornhub openly solicits submission of deviant content

and promises its partners will benefit from “100+ milion [sic] visits per day” and will “[g]et paid

the highest rate per view in the industry.” See Exhibit A. Pornhub also declares:

                             The World's Biggest XXX Porno Tube

               The Pornhub team is always updating and adding more porn videos
               every day. It's all here and 100% free porn. We have a huge free
               DVD selection that you can download or stream. Pornhub is the
               most complete and revolutionary porn tube site. We offer streaming
               porn videos, downloadable DVDs, photo albums, and the number 1
               free sex community on the net. We're always working towards
               adding more features that will keep your love for porno alive and
               well. Send us feedback if you have any questions/comments.

Id. In short, Pornhub openly solicits and pays individuals like Mr. Murphy to upload sexually

deviant content. Accordingly, and analogous with Accusearch, Pornhub is an information content

provider to which CDA immunity does not apply.

       Lastly, courts have held where facts are alleged which establish agency, either actual or

implied, between a website operator and a third-party information content provider, the website

operator is considered the provider of the offensive content. See, e.g., Enigma Software Grp. USA,

                                          Page 20 of 22
LLC v. Bleeping Computer LLC, 194 F. Supp. 3d 263, 276 (S.D.N.Y. 2016) (“Because the SAC

adequately pleads that Quietman7 acted as Bleeping’s agent, he does not qualify as a third-party

ICP under the CDA so as to entitle Bleeping to immunity. Section 230, therefore, does not bar

ESG’s claims.”).

       Under South Carolina law, agency may be actual or implied. See Froneberger v. Smith,

748 S.E.2d 625, 630 (S.C. Ct. App. 2013). “If there are any facts tending to prove the relationship

of agency, it then becomes a question for the jury.” Id. at 631 (quoting Gathers v. Harris Teeter

Supermarket, Inc., 317 S.E.2d 748, 752 (S.C. Ct. App. 1984).

       Here, Plaintiffs have sufficiently alleged an agency relationship between Pornhub and Mr.

Murphy. See ECF No. 60 ¶¶ 47-48, 57, 120-123. As such, Pornhub is responsible as the

information content provider of the nonconsensual illicit video of the Plaintiffs. Consequently, the

CDA does not insulate Pornhub from liability. To the extent Pornhub contests an agency

relationship with Mr. Murphy, sufficient facts exist which requires the jury to be the ultimate

arbiter on the issue. See Froneberger, 748 S.E.2d at 631 (quoting Gathers v. Harris Teeter

Supermarket, Inc., 317 S.E.2d 748, 752 (S.C. Ct. App. 1984).

       In sum, there are multiple legal barriers precluding CDA immunity in Pornhub’s favor. As

a result, Pornhub’s Motion to Dismiss should be denied.

                                         CONCLUSION

       By its own proclamation, Pornhub has a daily global reach of over 100 million users. The

number of people who have seen the Plaintiffs naked, without their consent, is appalling. A ruling

in Pornhub’s favor will encourage future solicitation and posting of nonconsensual illicit videos

of innocent victims. Such a result is not only contrary to public policy, but also controlling law.

Accordingly, Pornhub’s Motion to Dismiss should be denied in its entirety.



                                          Page 21 of 22
                   Respectfully submitted,

                   BELL LEGAL GROUP, LLC

                   /s/ J. Edward Bell, III
                   J. Edward Bell, III (#1280)
                   Joshua M. W. Salley (#13214)
                   219 North Ridge Street
                   Georgetown, SC 29440
                   Telephone: (843) 546-2408
                   jeb@edbelllaw.com
                   jsalley@edbelllaw.com
                   Counsel for Plaintiffs

                   DOLT, THOMPSON, SHEPHERD & CONWAY, PSC

                   Tyler S. Thompson (admitted Pro Hac Vice)
                   Liz J. Shepherd (admitted Pro Hac Vice)
                   Jordan A. Stanton (admitted Pro Hac Vice)
                   13800 Lake Point Circle
                   Louisville, KY 40223
                   Telephone: (502) 244-7772
                   tthompson@kytrial.com
                   lshepherd@kytrial.com
                   jstanton@kytrial.com
                   Counsel for Plaintiffs

December 1, 2020
Georgetown, SC




                       Page 22 of 22
